CAMPBELL, Acting Chief Judge.
Appellant challenges his judgment and sentence following the revocation of his community control. Of the four issues raised, we find merit in only the first, that the written judgment fails to reflect the trial court’s oral pronouncement awarding appellant credit for the two years he had previously served for violation of probation on a lewd and lascivious act conviction. The state concedes that the written judgment fails to comport with the trial court’s oral pronouncement. Accordingly, we affirm appellant’s conviction and sentence, but remand to the trial court for correction of the order to award any jail time credit and gain time that appellant may be entitled to. See Poore v. State, 531 So.2d 161 (Fla.1988); Perry v. State, 639 So.2d 1090 (Fla. 2d DCA 1994).
FRANK and PARKER, JJ., concur.